Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stator conductors” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D’agostino (EP 2658101).
Regarding claim 1, D’agostino shows a slip ring assembly, comprising:
a hollow (chamber 18) cylindrical housing (Fig. 2);
a rotor (6) including one or more conductive disks (15), the rotor disposed within the hollow cylindrical housing, wherein each of the one or more conductive disks is electrically connected to a respective conductor (16) that extends through at least a portion of the shaft (4);
a stator (5, 30) connected to the housing, the stator including one or more brushes (31) connected to the stator, the one or more brushes slidably and electrically engaging the one or more conductive disks of the rotor, wherein the one or more brushes are electrically connected to stator conductors (stator bars, not shown) extending at least partially through the stator;
wherein one or more electrical pathways are defined and extend from the one or more stator conductors, the one or more brushes (31), the one or more conductive disks (15), and the respective conductors in the shaft; and
a smart board (8, 33, 34, 35, 36) connected to the stator, the smart board including electronic components that are configured to monitor operation of the slip ring assembly and provide signals to an external source;
wherein the smart board is electrically connected to, and powered by, and electrical power source (13).
Regarding claim 4, D’agostino also shows wherein the electrical power source is at least one of a battery disposed on the smart board, electrical power provided by conductors that are connected to at least one of the stator conductors, and electrical power provided by
conductors connected between the smart board and a power source that is external to the housing (13).
Regarding claim 5, D’agostino also shows further comprising bearings (9a, 9b)connected to the stator, the bearings rotatably supporting the shaft within the hollow cylindrical housing.
Regarding claim 6, D’agostino also shows wherein the electronic components of the smart board include a plurality of sensors (33, 36, 37a, 37b) arranged to monitor operation of the brushes.
Regarding claim 13, the method for operating a slip ring assembly would be inherent and obvious since the prior art references meet the structural limitations of the claimed device.
Regarding claim 15, D’agostino also shows wherein acquiring sensor data includes acquiring an indication from a gas sensor (ozone sensor) that presence of a gas is detected, and diagnosing the presence of the gas as a presence of an arc at one of the brushes.
Regarding claim 16, D’agostino also shows wherein the gas is one of ozone (ozone) and an oxide of nitrogen.
Regarding claim 17, D’agostino also shows wherein acquiring sensor data includes acquiring an indication from a temperature sensor (36) of an elevated temperature, and diagnosing the elevated temperature as indicative of friction that results from a fault in the rotor or stator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’agostino in view of Head (2008/0111434).
Regarding claim 2, D’agostino shows all of the limitations of the claimed invention except for wherein the housing is arranged to isolate the rotor and the stator from the environment.
Head shows wherein the housing is arranged to isolate the rotor and the stator from the environment for the purpose of protecting the rotor and stator.
	Since D’agostino and Head are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange in the housing to isolate the rotor and the stator from the environment as taught by Head for the purpose discussed above.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’agostino in view of Yamamoto et al. (2012/0115335).
Regarding claim 3, D’agostino shows all of the limitations of the claimed invention except for wherein the one or more conductive disks are disposed along the shaft to form a stack, and wherein the slip ring assembly comprises one or more insulative disks disposed alternatingly with the one or more conductive disks in the stack.
Yamamoto et al. shows wherein the one or more conductive disks are disposed along the shaft to form a stack, and wherein the slip ring assembly comprises one or more insulative disks disposed alternatingly with the one or more conductive disks in the stack (28, 30, Fig. 3) for the purpose of increasing high-speed transmission.
	Since D’agostino and Yamamoto et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art toad insulative disks as taught by Yamamoto et al. for the purpose discussed above.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’agostino in view of Munkow (WO 2008/148583).
Regarding claim 10, D’agostino shows all of the limitations of the claimed invention except for wherein the electronic components of the smart board include one or more memory devices, a programmable processor (11), a power conditioning circuit, a wireless information transmission circuit (16), and a wireless information receiver circuit.
Munkow shows one or more memory devices, a programmable processor, a power conditioning circuit, a wireless information transmission circuit, and a wireless information receiver circuit for the purpose of monitoring the slip ring operation.
	Since D’agostino and Munkow are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add one or more memory devices (19), a programmable processor, a power conditioning circuit, a wireless information transmission circuit, and a wireless information receiver circuit as taught by Munkow for the purpose discussed above.
Regarding claim 11, Munkow also shows wherein the electronic components of the smart board further include two visual indicators (14)associated with the programmable processor (11), the two visual indicators being configured to operate in response to signals from the programmable processor to provide visual information.
Regarding claim 14, Munkow also shows wherein acquiring sensor data includes acquiring an indication from a light sensor (30) of whether a flash of light is detected, and diagnosing the detection of a flash of light as a presence of an arc at one of the brushes.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’agostino in view of Smith (GB 2431294).
Regarding claim 12, D’agostino shows all of the limitations of the claimed invention except for wherein the housing includes end caps, and wherein the end caps are made from an electromagnetically permeable material.
Smith shows wherein the housing includes end caps, and wherein the end caps are made from an electromagnetically permeable material (Fig. 6) for the purpose of guiding magnetic flux.
	Since D’agostino and Smith are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the end caps from an electromagnetically permeable material as taught by Smith for the purpose discussed above.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’agostino in view of  Yoshikawa et al. (8,159,102).
Regarding claim 18, D’agostino shows all of the limitations of the claimed invention except for further comprising providing a magnet on the rotor, wherein acquiring sensor data includes sensing a proximity of the magnet to a magnetic field sensor, and processing the proximity of the magnet to the magnetic field sensor as indicative of a revolution of the rotor relative to the stator.
Yoshikawa et al. shows further comprising providing a magnet on the rotor, wherein acquiring sensor data includes sensing a proximity of the magnet to a magnetic field sensor, and processing the proximity of the magnet to the magnetic field sensor as indicative of a revolution of the rotor relative to the stator for the purpose of monitoring the rotor operation.
	Since D’agostino and Yoshikawa et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a magnet and a magnetic field sensor as taught by Yoshikawa et al.  for the purpose discussed above.
Allowable Subject Matter
Claims 7-9, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the slip ring assembly, wherein the plurality of sensors includes a magnetic field sensor, a temperature sensor, a humidity sensor, a particulate sensor, and a spark sensor as recited in claim 7; The method, further comprising using a programmable controller to: calculate a speed of rotation of the rotor relative to the stator based on signals from the magnetic field sensor, compare the speed of rotation with a maximum speed of rotation, provide a first visual indication using an illumination device disposed on the smart board when the speed of rotation is below the maximum speed of rotation, and provide a second visual indication when the speed of rotation exceeds the maximum speed of rotation as recited in claims 19.  Claims 8, 9 and 20 are dependent claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



7/2/2022

/DANG D LE/Primary Examiner, Art Unit 2834